                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH DAVIS                               :              CIVIL ACTION
          Plaintiff,                       :
                                           :
       v.                                  :
                                           :              NO. 18-4288
ANDREW M.      SAUL, 1                     :
Commissioner of Social Security,           :
            Defendant.                     :

                                          ORDER

       AND NOW, this     18TH day of June, 2019, upon consideration of Plaintiff’s request

for review and Defendant’s response, IT IS ORDERED that:

       1.     Plaintiff’s Request for Review is DENIED; and

       2.     Judgment is entered in favor of the Defendant.



                                           BY THE COURT:


                                             /s/ Lynne A. Sitarski        .
                                           LYNNE A. SITARSKI
                                           UNITED STATES MAGISTRATE JUDGE




       1
          Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Nomination, Andrew M. Saul, of New York, to be Commissioner of Social
Security for the term expiring January 19, 2025, PN94, 116th Cong. (June 4, 2019). Pursuant to
FED. R. CIV. P. 25(d), I have substituted Andrew M. Saul as defendant in this suit.
